Citation Nr: 1223915	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.  

2.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.  

3.  Entitlement to an initial rating higher than 30 percent for nephropathy with edema and hypertension.  

4.  Entitlement to an initial rating higher than 20 percent for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating decision that, in pertinent part, granted service connection and a 20 percent rating for diabetes mellitus, effective September 1, 2007; granted service connection and a 30 percent rating for nephropathy with edema and hypertension, effective September 1, 2007; and granted service connection and a 20 percent rating for gout, effective September 1, 2007.  By this decision, the RO also denied service connection for right carpal tunnel syndrome.  

In March 2012, the Veteran testified at a Travel Board hearing at the RO.  

The issues of entitlement to an initial rating higher than 20 percent for diabetes mellitus, entitlement to an initial rating higher than 30 percent for nephropathy with edema and hypertension, and entitlement to an initial rating higher than 20 percent for gout, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's right carpal tunnel syndrome began during active service.  


CONCLUSION OF LAW

Right carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for right carpal tunnel syndrome.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has right carpal tunnel syndrome that is related to service.  He specifically maintains that he was treated for right carpal tunnel syndrome during service and that he has suffered from right carpal tunnel syndrome since service.  He reports that he underwent surgery for right carpal tunnel syndrome during service in 2003.  The Veteran also indicates that he has current symptoms of right carpal tunnel syndrome including pain and numbness, as well as problems with his hand falling asleep while driving.  

As noted above, the Veteran had active service from August 1987 to August 2007.  

His service treatment records indicate that he was treated for right carpal tunnel syndrome on numerous occasions during service and that he also underwent surgery for right carpal tunnel syndrome.  For example, a June 2001 private report from Arizona Neurology, during the Veteran's period of service, indicates that he underwent a motor nerve study, a sensory nerve study, and an electromyography (EMG).  As to an impression, the examiner indicated that the above nerve conduction studies and EMG revealed bilateral carpal tunnel syndrome.  

Other private treatment records during the Veteran's period of service also show treatment for right (and left) carpal tunnel syndrome.  A November 2002 private treatment report from T. Sreecharana, M.D., reflects that the Veteran complained of paresthesias involving both hands, with the left worse than the right, for several years.  It was noted that the Veteran was on active duty in the military police.  The assessment included bilateral carpal tunnel syndrome.  A subsequent November 2002 treatment report from Dr. Sreecharana also relates an assessment that included bilateral carpal tunnel syndrome.  

A February 2003 operative report from Sun Health Corporation, Boswell Hospital, notes that the Veteran underwent a right open carpal tunnel release; neurolysis and epineurolysis of the median nerve; a distal antebrachial fasciotomy; and internal neurolysis of the median nerve using an operating microscope and microinstruments.  The postoperative diagnosis was right carpal tunnel syndrome.  

Treatment entries from Dr. Sreecharana dated in February 2003, March 2003, April 2003, and May 2003, all relate diagnoses including status post right carpal tunnel release.  

A June 2007 radiological report from Luke Air Force Base, Arizona indicates that the Veteran had bilateral carpal tunnel syndrome and that he needed films for further evaluation.  The impression was normal wrists and hands.  

Post-service treatment records also show treatment for right carpal tunnel syndrome.  

A September 2007 VA general medical examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had suffered from carpal tunnel syndrome since January 1999, and that three years later in "2001", he underwent a surgical repair of his right carpal tunnel without subsequent symptoms.  The Veteran stated that he did have flare-ups at that time, which were precipitated by repetitive work with his hands, and were alleviated with surgical intervention, without any subsequent medication.  The Veteran reported that he currently had minimal recurrences and that the pain was a two or three out of ten and would only occur during times of repetitive action.  It was noted that the Veteran was unable to determine if his flare-ups were associated with weakness, stiffness, and functional loss.  The examiner indicated that the Veteran's only treatment was surgical intervention and that he had paresthesias and dysesthesias of the median, ulnar, and radial nerves, which was typical of carpal tunnel syndrome.  The examiner stated that the Veteran's carpal tunnel syndrome affected his daily activity as far as typing and writing were concerned and that the nerve involvement was the entrapment of the radial, median, and ulnar nerves.  It was noted that the Veteran did not have central nervous system or joint involvement and that he had an excellent response to the surgical intervention.  

The diagnoses included postoperative status carpal tunnel syndrome.  In a September 2007 addendum to the September 2007 VA general medical examination report, the examiner indicated that an EMG was negative.  The actual September 2007 report of the EMG relates, as to an impression, that there was evidence of residuals of left carpal tunnel syndrome in the borderline distal latency of both sensory and motor nerves of the median across the tunnel; that there was no evidence of right carpal tunnel syndrome; and that there was no evidence of peripheral neuropathy of both hands.  

A February 2012 statement from B. G. Hawkins, M.D., indicates that he had been treating the Veteran since 2004.  Dr. Hawkins reported that the Veteran established care with him while he was on active duty at Luke Air Force Base for disorders including carpal tunnel syndrome.  Dr. Hawkins indicated that the Veteran had a history of right wrist carpal tunnel syndrome surgery in 2003 with continued right wrist pain with numbness at times, bilaterally, and requiring nonsteroidal anti-inflammatory drugs and pain medications to control the pain.  Dr. Hawkins stated that the Veteran had a slight decrease in hand grip throughout the examinations that was becoming progressively worse.  As to a summary, Dr. Hawkins commented that the Veteran was suffering from increasing carpal tunnel syndrome since his active duty period in the Air Force.  

The Board observes that the Veteran's service treatment records show that he was treated for right carpal tunnel syndrome, including surgery for a right open carpal tunnel release, during service.  Additionally, the Board notes that a post-service February 2012 statement from Dr. Hawkins indicates that Veteran had a history of right wrist carpal tunnel syndrome surgery in 2003 with continued right wrist pain with numbness at times, bilaterally, and requiring nonsteroidal anti-inflammatory drugs and pain medications to control the pain.  As to a summary, Dr. Hawkins specifically commented that the Veteran was suffering from increasing carpal tunnel syndrome since his active duty period in the Air Force.  The Board notes that a September 2007 VA general medical examination report relates a diagnosis of postoperative status carpal tunnel syndrome.  The Board notes that an accompanying September 2007 report of an EMG relates, as to an impression, that there was no evidence of right carpal tunnel syndrome.  The Board observes, however, that the September 2007 EMG report is not consistent with the other evidence of record, to include the subsequent February 2012 statement from Dr. Hawkins.  

Further, the Board observes that because the Veteran is competent to report right wrist or hand symptoms in service, continuous right wrist or hand symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the Veteran's currently diagnosed right carpal tunnel syndrome to his period of service.  See Davidson.  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a right carpal tunnel syndrome that had its onset during his period service.  Therefore, the Board concludes that right carpal tunnel syndrome was incurred in active service, warranting service connection.  


ORDER

Service connection for right carpal tunnel syndrome is granted.  


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 20 percent for diabetes mellitus, entitlement to an initial rating higher than 30 percent for nephropathy with edema and hypertension; and entitlement to an initial rating higher than 20 percent for gout.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran was last afforded a VA general medical examination in September 2007.  The diagnoses included type 2 diabetes mellitus, hypertension, and immunoglobulin A (IgA) nephropathy.  The Veteran also was afforded a VA feet examination in September 2007 with a diagnosis of gout.  Since that time, the Veteran has testified that his diabetes mellitus required a restricted diet and restricted activity; that he had severe edema with kidney dysfunction and that his diastolic blood pressure had been 130 or more; and that his gout had worsened.  Additionally, subsequent treatment reports, including a February 2012 statement from Dr. Hawkins, appear to indicate possible worsening of the Veteran's service-connected diabetes mellitus, nephropathy with edema and hypertension, and his gout.  Further, the Veteran's representative has specifically requested that the Veteran be scheduled for an additional VA examination.  As such, the Veteran should undergo contemporaneous VA examinations to assess the current nature, extent and severity of the disabilities at issue.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for diabetes mellitus; kidney problems and hypertension; and gout, since April 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Schedule the Veteran for a VA diabetes mellitus examination to determine the severity of his service-connected diabetes mellitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected diabetes mellitus should be reported in detail (including all information necessary for rating the disability under Diagnostic Code 7913).  The examiner should specifically indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and/or the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control the disorder.  Additionally, the examiner should discuss whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Complications of diabetes should be identified.  

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected nephropathy with edema and hypertension.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the disability should be reported in detail, together with the results of any diagnostic tests.    

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected gout.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the Veteran's gout should be reported in detail, including the number of any exacerbations.

5.  Thereafter, readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


